DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed  05/09/22, with respect to the rejection(s) of claim(s) 2 and 5 under  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of [.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 11/04/21. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated  [0506]The coding tool X may be anyone below. [0506] iii. DMVR [0507] iv. BDOF [0508] v. Affine prediction [0509] vi. Triangular Prediction Mode [0510] vii. SMVD [0511] viii. MMVD [0512] ix. Inter-intra prediction in VVC [0513] x. LIC [0514] xi. HMVP [0515] xii. Multiple Transform Set (MTS) [0516] xiii. Sub-Block Transform (SBT) [0517] xiv. PROF and/or other decode side motion/prediction refinement methods [0518] xv. LFNST (low frequency non-square transform), and this statement indicates that the invention is different from what is defined in the claim(s) because the.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1, 3 and 6-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen I) US 2019/0222848 in view of Chen et al. (Chen II) US 2019/0320199. 
As to claim 1, Chen I teaches a method for processing video data, comprising: determining, for a conversion between a current video block of a current picture of a video and a bitstream of the video, that at least one coding tool is disabled for the current video block due to using a reference picture for performing the conversion, wherein the reference picture has a precision different from a precision of the current picture; [fig. 8; ¶ 0101-0103; ¶  0110-0113; ¶ 0120-0123; ¶ 0130-0132]  and performing the conversion based on the determining. [¶ 0133-0146]
Chen I does not explicitly teach wherein the at least one coding tool comprises a decoder side motion vector refinement (DMVR) tool and wherein the precision of the current picture is indicated by at least one of a width or a height of the current picture. 
Chen II teaches wherein the at least one coding tool comprises a decoder side motion vector refinement (DMVR) tool [abstract; ¶ 0031; ¶ 0033; ¶ 0050; ¶ 0056; ¶ 0058-0059; ¶ 0063] and wherein the precision of the current picture is indicated by at least one of a width or a height of the current picture. [¶  0064]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chen II with the teachings of Chen I for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Chen II in order to improve the similar device (apparatus, method, or product) of Chen I in the same way and yield the predictable result of improved coding efficiency.
As to claim 3, Chen I (modified by Chen II) teaches the limitations of claim 1. Chen I teaches wherein the at least one coding tool comprises a bi-directional optical flow (BDOF) tool. [fig. 7; ¶ 0092] 
As to claim 6, Chen I (modified by Chen II) teaches the limitations of claim 1. wherein the at least one coding tool comprises a sub-block based temporal motion vector prediction tool, wherein in the sub-block based temporal motion vector prediction tool, a block is divided into at least one subblock, and motion information of the at least one subblock is derived based on a video region in a collocated picture, and wherein a position of the video region is derived based on an available specific neighboring block. [figs. 3; figs. 10-11; ¶ 0072-0079; ¶ 0110]
As to claim 7, Chen I (modified by Chen II) teaches the limitations of claim 1. Chen I teaches wherein the at least one coding tool comprises a temporal motion vector prediction tool. [¶ 0072-0076]
As to claim 8, Chen I (modified by Chen II) teaches the limitations of claim 1. Chen teaches wherein the performing the conversion based on the determining comprises: calculating predictors of the current video block; [¶ 0130-0132; ¶ 0143] and applying an interpolation processing to the predictors once without a resampling processing. [¶ 0130-0132]
As to claim 9, Chen I (modified by Chen II) teaches the limitations of claim 1. Chen I teaches wherein the at least one coding tool comprises at least one of an affine prediction, a triangular prediction mode, a symmetric motion vector difference (SMVD), a merge mode with motion vector differences (MMVD), an inter-intra prediction, a local illumination compensation (LIC), a history-based motion vector prediction (HMVP), a multiple Transform Set (MTS), a sub-block transform (SBT), a prediction refinement with optical flow (PROF), a low frequency non-square transform (LFNST), or a filtering tool. [¶ 0103-0113]
As to claim 10, Chen I (modified by Chen II) teaches the limitations of claim 1. Chen I  teaches wherein information related to the coding tool is not included in a case that the use of the coding tool is disabled. [¶ 0103]
As to claim 11, Chen I (modified by Chen II) teaches the limitations of claim 1. Chen I teaches wherein the performing of the conversion includes decoding the current video block from the bitstream. [fig. 13; ¶ 0138-0146]
As to claim 12, Chen I (modified by Chen II) teaches the limitations of claim 1. Chen I teaches wherein the performing of the conversion includes encoding the current video block into the bitstream. [fig. 12; ¶ 0124-0137]
As to claim 13, Chen I teaches an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: determine, for a conversion between a current video block of a current picture of a video and a bitstream of the video, that at least one coding tool is disabled for the current video block due to using a reference picture for performing the conversion, wherein the reference picture has a precision different from a precision of the current picture; [fig. 8; ¶ 0101-0103; ¶  0110-0113; ¶ 0120-0123; ¶ 0130-0132]  and perform the conversion based on the determining. [¶ 0133-0146]
Chen I does not explicitly teach wherein the at least one coding tool comprises a decoder side motion vector refinement (DMVR) tool and wherein the precision of the current picture is indicated by at least one of a width or a height of the current picture. 
Chen II teaches wherein the at least one coding tool comprises a decoder side motion vector refinement (DMVR) tool [abstract; ¶ 0031; ¶ 0033; ¶ 0050; ¶ 0056; ¶ 0058-0059; ¶ 0063] and wherein the precision of the current picture is indicated by at least one of a width or a height of the current picture. [¶  0064]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chen II with the teachings of Chen I for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Chen II in order to improve the similar device (apparatus, method, or product) of Chen I in the same way and yield the predictable result of improved coding efficiency.
As to claim 14, Chen I (modified by Chen II) teaches the limitations of claim 13. Chen I teaches wherein the at least one coding tool comprises at least one of: a decoder side motion vector refinement (DMVR) tool; a bi-directional optical flow (BDOF) tool; a prediction refinement with optical flow (PROF) tool; a temporal motion vector prediction tool; or a sub-block based temporal motion vector prediction tool, wherein in the sub-block based temporal motion vector prediction tool, a block is divided into at least one subblock, and motion information of the at least one subblock is derived based on a video region in a collocated picture, and wherein a position of the video region is derived based on an available specific neighboring block. [figs. 3; fig. 7; figs. 10-11; ¶ 0072-0079; ¶ 0081-0083; ¶ 0092; ¶ 0102-0103; ¶ 0110; ¶ 0120; ¶ 0159-0160] 
As to claim 15, Chen I (modified by Chen II) teaches the limitations of claim 13. Chen I teaches wherein performing the conversion based on the determining comprises: calculating predictors of the current video block; [¶ 0130-0132; ¶ 0143] and applying an interpolation processing to the predictors without a resampling processing. [¶ 0130-0132]
As to claim 16, Chen I (modified by Chen II) teaches the limitations of claim 13. Chen I  teaches wherein the performing of the conversion includes decoding the current video block from the bitstream. [fig. 13; ¶ 0138-0146]
As to claim 17, Chen I (modified by Chen II) teaches the limitations of claim 13. Chen I  teaches wherein the performing of the conversion includes encoding the current video block into the bitstream. [fig. 12; ¶ 0124-0137]
As to claim 18, Chen I teaches a non-transitory computer-readable storage medium storing instructions that cause a processor to: determine, for a conversion between a current video block of a current picture of a video and a bitstream of the video that at least one coding tool is disabled for the current video block due to using a reference picture for performing the conversion, wherein the reference picture has a precision different from a precision of the current picture: [fig. 8; ¶ 0101-0103; ¶  0110-0113; ¶ 0120-0123; ¶ 0130-0132]  and perform the conversion based on the determining. [¶ 0133-0146]
Chen I does not explicitly teach wherein the at least one coding tool comprises a decoder side motion vector refinement (DMVR) tool and wherein the precision of the current picture is indicated by at least one of a width or a height of the current picture. 
Chen II teaches wherein the at least one coding tool comprises a decoder side motion vector refinement (DMVR) tool [abstract; ¶ 0031; ¶ 0033; ¶ 0050; ¶ 0056; ¶ 0058-0059; ¶ 0063] and wherein the precision of the current picture is indicated by at least one of a width or a height of the current picture. [¶  0064]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Chen II with the teachings of Chen I for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Chen II in order to improve the similar device (apparatus, method, or product) of Chen I in the same way and yield the predictable result of improved coding efficiency.
As to claim 19, Chen I (modified by Chen II) teaches the limitations of claim 18. Chen I teaches wherein the at least one coding tool comprises at least one of: a bi-directional optical flow (BDOF) tool; a prediction refinement with optical flow (PROF) tool; a temporal motion vector prediction tool: or a sub-block based temporal motion vector prediction tool, wherein in the sub-block based temporal motion vector prediction tool, a block is divided into at least one subblock, and motion information of the at least one subblock is derived based on a video region in a collocated picture, and wherein a position of the video region is derived based on an available specific neighboring block. [figs. 3; fig. 7; figs. 10-11; ¶ 0072-0079; ¶ 0081-0083; ¶ 0092; ¶ 0102-0103; ¶ 0110; ¶ 0120; ¶ 0159-0160]
As to claim 20, Chen I (modified by Chen II) teaches a non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus, wherein the method comprises: determining, for a current video block of a current picture of the video, that at least one coding tool is disabled for the current video block due to using a reference picture for performing the conversion, wherein the reference picture has a precision different from a precision of the current picture; [fig. 8; ¶ 0101-0103; ¶  0110-0113; ¶ 0120-0123; ¶ 0130-0132]  and generating the bitstream based on the determining. [¶ 0133-0146]
Chen II teaches wherein the at least one coding tool comprises a decoder side motion vector refinement (DMVR) tool [abstract; ¶ 0031; ¶ 0033; ¶ 0050; ¶ 0056; ¶ 0058-0059; ¶ 0063] and wherein the precision of the current picture is indicated by at least one of a width or a height of the current picture. [¶  0064]
As to claim 21, Chen I (modified by Chen II) teaches the limitations of claim 20. Chen teaches wherein the performing the conversion based on the determining comprises: calculating predictors of the current video block; [¶ 0130-0132; ¶ 0143] and applying an interpolation processing to the predictors once without a resampling processing. [¶ 0130-0132]
As to claim 22, Chen I (modified by Chen II) teaches the limitations of claim 20. Chen I teaches wherein the at least one coding tool comprises at least one of: a bi-directional optical flow (BDOF) tool; a prediction refinement with optical flow (PROF) tool; a temporal motion vector prediction tool: or a sub-block based temporal motion vector prediction tool, wherein in the sub-block based temporal motion vector prediction tool, a block is divided into at least one subblock, and motion information of the at least one subblock is derived based on a video region in a collocated picture, and wherein a position of the video region is derived based on an available specific neighboring block. [figs. 3; fig. 7; figs. 10-11; ¶ 0072-0079; ¶ 0081-0083; ¶ 0092; ¶ 0102-0103; ¶ 0110; ¶ 0120; ¶ 0159-0160]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen I) US 2019/0222848 in view of Chen et al. (Chen II) US 2019/0320199 further in view of Huang et al. US 2020/0296405. 
As to claim 4, Chen I (modified by Chen II) teaches the limitations of claim 1. 
Chen I (modified by Chen II) does not explicitly teach wherein the at least one coding tool comprises a prediction refinement with optical flow (PROF) tool.
Huang teaches wherein the at least one coding tool comprises a prediction refinement with optical flow (PROF) tool. [¶ 0144]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Huang with the teachings of Chen I (modified by Chen II) for the benefit of combining prior art elements of a known method to yield a predictable result of improved prediction efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Huang in order to improve the similar device (apparatus, method, or product) of Chen I (modified by Chen II) in the same way and yield the predictable result of improved prediction efficiency.
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483